[logo - American Funds (R)] The right choice for the long term/(R)/ Capital Income Builder/(R)/ PROSPECTUS January 1, 2009 TABLE OF CONTENTS 1 Risk/Return summary 5 Fees and expenses of the fund 7 Investment objectives, strategies and risks 11 Management and organization 15 Shareholder information 16 Choosing a share class 19 Purchase and exchange of shares 25 Sales charges 29 Sales charge reductions and waivers 32 Rollovers from retirement plans to IRAs 33 Plans of distribution 34 Other compensation to dealers 35 How to sell shares 37 Distributions and taxes 38 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page is intentionally left blank for this filing.] [Logo - American Funds(R)] Prospectus Supplement January 1, 2009 For the following funds with currently effective prospectuses, prospectus addenda and retirement plan prospectuses dated February 1, 2008 January 1, 2009 AMCAP Fund,(R) Inc.
